LIVERMORE, Judge,
specially concur-, ring.
Ordinarily, a lease involves mutual conditions that the leased property will be as represented and that the lessee will make the lease payments. Failure to perform by either party excuses the other from its performance. The effect of the transactions in this case was to uncondition the lessee’s duty to pay. If the evidence established that HLX and Applied Technology were engaged together in the development of the computer market with the purpose of eliminating failure of consideration as a defense in the sale or leasing of their product, I might be persuaded that Casa Molina could nonetheless raise that defense. See Unico v. Owen, 50 N.J. 101, 232 A.2d 405 (1967). However, because Casa Molina neither raised this argument below nor supported it with more than what its counsel characterized as suspicion, that issue can await another day.
HATHAWAY, P.J., concurs.